 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   FRANK HAVERLY,                          Case No. CV 20-04935 DMG (RAO)
12                       Petitioner,
13          v.                               JUDGMENT
14   KEN CLARK, Warden,
15                       Respondent.
16

17         Pursuant to the Court’s Order Accepting Findings, Conclusions, and
18   Recommendations of United States Magistrate Judge,
19         IT IS ORDERED AND ADJUDGED that the Petition is denied, and this action
20   is dismissed with prejudice.
21

22   DATED: June 14, 2021
23
                                        DOLLY M. GEE
24                                      UNITED STATES DISTRICT JUDGE
25

26

27

28
